Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 05/24/2022. As directed by the amendment: claims 1 and 7 have been amended.  Thus, claims 1-12 are presently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nicewonger et al (5950667) in views of Stein et al (2005/0016979) and Georgeault (EP 1669154).
 	For claim 1, Nicewonger teaches a system for detecting a loss of a resistance welding electrode on a welding apparatus (16 as shown in fig.1) and for stopping a flow of a liquid coolant thereto (abstract, lines 1-5) (fig.1, 3-4), the system comprising:
	A supply path (70 as shown in fig.3); a return path (72 as shown in fig.3)
a plurality of electrode coolant paths (the two paths the connect between elements 12 and 26 and 36) disposed between the supply path (70 as shown in fig.3) and the return path (72 as shown in fig.3), the plurality of electrode coolant paths (the two paths the connect between elements 12 and 26 and 36)  being coupled to the supply path (70 as shown in fig.3) by a first Y-connector (26 as shown in fig.1) and being coupled to the return path by a second y-connector (36 as shown in fig.1) and configured to support a flow of a liquid coolant to and from a plurality of resistance welding electrodes (18 and 20 as shown in fig.1) on a welding apparatus to cool the plurality of resistance welding electrodes (18 and 20 as shown in fig.1) (col.3, lines 1-10);
one or more shutoff valves (86 as shown in fig.4) configured to stop the flow of the liquid coolant in the one or more parallel electrode coolant paths of the plurality of parallel electrode coolant paths (the two paths the connect between elements 12 and 26 and 36) (col.4, lines 20-26);
a plurality of flow sensors (78 and 82 as shown in fig.4) each of the plurality of flow sensors (78 and 82 as shown in fig.4) configured to generate a flow value indicative of a condition in at least one parallel electrode coolant path of the plurality of electrode coolant paths (col.5, lines 25-32); and
a circuit (actuator 54 as shown in fig.3) configured to control at least one shutoff valve of the one or more shutoff valves (86 as shown in fig.4) based on one or more of the flow values generated by the plurality of flow sensors (78 and 82 as shown in fig.4) to stop the flow of the parallel electrode coolant in the one or more electrode coolant paths of the plurality of parallel electrode coolant paths (the two paths the connect between elements 12 and 26 and 36) when the one or more of the flow values indicates a loss of at least one resistance welding electrode of the plurality of resistance welding electrodes (18 and 20 as shown in fig.1) (col.4, lines 21-25 and lines 35-38).
 	Nicewonger fails to teach one or more shutoff valves disposed on one or more plurality of electrode coolant paths of the plurality of parallel electrode coolant paths, a drawback valve configured to drawback at least a portion of the liquid coolant from at least the one or more parallel electrode coolant paths of the plurality of parallel electrode coolant paths, the circuit further configured to control the drawback valve based on the one or more of the flow values generated by the plurality of flow sensors to drawback at least the portion of the liquid coolant from the one or more parallel electrode coolant paths of the plurality of parallel electrode coolant paths.
 	Stein teaches, similar cooling electrode, one or more shutoff valves (63 as shown in fig.2) disposed on one or more plurality of electrode coolant paths (49 as shown in fig.2) of the plurality of parallel electrode coolant paths (62 and 49 as shown in fig.2) (par.26, lines 1-6).
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the plurality of electrode coolant paths in the Nicewonger‘s reference, to include one or more shutoff valves disposed on one or more plurality of electrode coolant paths, as suggested and taught by Stein, for the purpose of regulating or maintaining coolant circulation for a specific period to allow the torch to cool and prevent coolant flow when the torch is not connected or when the power source is being serviced and the like (Stein, par.26, lines 6-7).

 	Georgeault  teaches a drawback valve (36 as shown in fig.1) configured to drawback at least a portion of the liquid coolant from at least the one or more parallel electrode coolant paths (the paths 28 or 32 as shown in fig.1) of the plurality of parallel electrode coolant paths (the paths 28 and 32 as shown in fig.1), the circuit (the controller 57 as shown in fig.1) further configured to control the drawback valve (36 as shown in fig.1) based on the one or more of the flow values generated by the plurality of flow sensors to drawback at least the portion of the liquid coolant from the one or more parallel electrode coolant paths (the paths 28 or 32 as shown in fig.1) of the plurality of parallel electrode coolant paths the paths (the paths 28 or 32 as shown in fig.1) (abstract).
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the plurality of electrode coolant paths in the Nicewonger‘s reference, to include drawback valve, as suggested and taught by Georgeault, for the purpose of regulating and preventing cooling liquid losses when electrodes are detached from clamp (Georgeault, abstract).

 	For claim 2, Nicewonger further teaches wherein the circuit (actuator 54 as shown in fig.3) is further configured to control actuation of the at least one shutoff valve of the one or more shutoff valves (86 as shown in fig.4) in response to an indication of a reduction or a loss of the flow of the liquid coolant in the at least one parallel electrode coolant path (the actuator controls the flow of the liquid by either closing or opening the valve based on the feedback from the sensors) (col.5, lines 25-35 and col.7, lines 55-59).
 	For claim 3, Nicewonger further teaches wherein the circuit (actuator 54 as shown in fig.3) includes a controller (46 as shown in fig.3) configured to evaluate the flow values to detect when the flow values indicate the loss of at least one resistance welding electrode (one of the electrodes 18 and 20 as shown in fig.1) of the plurality of resistance welding electrodes (electrodes 18 and 20 as shown in fig.1), and configured to control actuation of the at least one shutoff valve of the one or more shutoff valves (86 as shown in fig.4) in response thereto (the controller 46 is configured to monitor and receives feedback from the sensors to determine the flow rate of the liquid thru the electrodes either reducing or increasing the volume of the rates by using the valve) (col.5, lines 25-35, col.6, lines 4-15 and col.7, lines 42-57).
 	For claim 4, Nicewonger further teaches further comprising a supply flow sensor disposed (100 as shown in fig.7) in the supply path and configured to generate a supply flow value indicative of a supply condition (100 as shown in fig.4); and the controller (46 as shown in fig.3) is further configured to evaluate the flow values, including the supply flow value, to detect when a reduction or a loss of the flow of the liquid coolant in the at least one parallel electrode coolant paths (thru the two paths the connect between elements 12 and 26 and 36)) and the supply flow value indicates a loss of at least one resistance welding electrode of the plurality of resistance welding electrodes (18 and 20 as shown in fig.1), and further configured to control actuation of the at least one shutoff valve of the one or more shutoff valves (86 as shown in fig.4) in response thereto (col.5, lines 25-35, col.6, lines 4-15 and col.7, lines 42-57).
 	For claim 5, Nicewonger further teaches wherein the supply condition is a flow rate and wherein the controller (46 as shown in fig.3) is further configured to determine when the supply flow value is higher than a predetermined flow rate (col.7, lines 32-40 and lines 49-56) (the controller determines rate volume either high or low thru the liquid paths based on the feedback from the sensors).
 	For claim 6, Nicewonger further teaches wherein the supply condition is a flow rate and wherein the controller (46 as shown in fig.3) is further configured to determine when a magnitude of a change of the supply flow value is higher than a predetermined value (col.9, lines 48-56 and col.10, lines 5-10).
 	For claim 7, Nicewonger teaches method for detecting a loss of a resistance welding electrode (16 as shown in fig.1) on a welding apparatus and for stopping a flow of a liquid coolant thereto (abstract, lines 1-5) (fig.1, 3-4), the method comprising:
causing a liquid coolant to flow from a supply path (70 as shown in fig.3) to a plurality of parallel electrode coolant paths (the two paths the connect between elements 12 and 26 and 36) to a plurality of resistance welding electrodes (18 and 20 as shown in fig.1) and to a return path (72 as shown in fig.3) on a welding apparatus to cool the plurality of resistance welding electrodes (18 and 20 as shown in fig.1) (col.3, lines 1-10), the plurality of parallel electrode coolant paths being coupled to the supply path by a first Y-connector (26 as shown in fig.1) and being coupled to the return path by a second y-connector (36 as shown in fig.1) (col.3, lines 1-10);
generating by each of a plurality of flow sensors (78 and 82 as shown in fig.4) a flow value indicative of a condition in at least one parallel electrode coolant path of the plurality of parallel electrode coolant paths (the inlets and outlets 70,72,74 and 68 as shown in fig.4) (the sensors 78 and 82 are positioned in the way of liquid paths for sensing the flow of the liquid) (col.4, lines 10-20); and
controlling by a circuit (actuator 54 as shown in fig.3) at least one shutoff valve of one or more shutoff valves (86 as shown in fig.4) based on one or more of the flow values generated by the plurality of flow sensors (78 and 82 as shown in fig.4) to stop the flow of the electrode coolant in the one or more parallel electrode coolant paths of the plurality of parallel electrode coolant paths (the two paths the connect between elements 12 and 26 and 36) when the one or more of the flow values indicates a loss of at least one resistance welding electrode of the plurality of resistance welding electrodes (18 and 20 as shown in fig.1), the one or more shutoff valves configured to stop the electrode coolant from flowing in one or more liquid coolant paths of the plurality of parallel electrode coolant paths (the two paths the connect between elements 12 and 26 and 36) (the controller 46 is configured to monitor and receives feedback from the sensors to determine the flow rate of the liquid thru the electrodes either reducing or increasing the volume of the rates by using the valve) (col.5, lines 25-35, col.6, lines 4-15 and col.7, lines 42-57).
 	Nicewonger fails to teach one or more shutoff valves disposed on one or more plurality of electrode coolant paths of the plurality of parallel electrode coolant paths, controlling the circuit a drawback valve based on the one or more of the flow values generated by the plurality of flow sensors to drawback at least the portion of the liquid coolant from the one or more parallel electrode coolant paths of the plurality of parallel electrode coolant paths the paths.
 	Stein teaches, similar cooling electrode, one or more shutoff valves (63 as shown in fig.2) disposed on one or more plurality of electrode coolant paths (49 as shown in fig.2) of the plurality of parallel electrode coolant paths (62 and 49 as shown in fig.2) (par.26, lines 1-6).
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the plurality of electrode coolant paths in the Nicewonger‘s reference, to include one or more shutoff valves disposed on one or more plurality of electrode coolant paths, as suggested and taught by Stein, for the purpose of regulating or maintaining coolant circulation for a specific period to allow the torch to cool and prevent coolant flow when the torch is not connected or when the power source is being serviced and the like (Stein, par.26, lines 6-7).

 	Georgeault teaches controlling the circuit (the controller 57 as shown in fig.1) a drawback valve (36 as shown in fig.1) based on the one or more of the flow values generated by the plurality of flow sensors to drawback at least the portion of the liquid coolant from the one or more parallel electrode coolant paths of the plurality of parallel electrode coolant paths the paths (the paths 28 or 32 as shown in fig.1) (abstract).

	Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the plurality of electrode coolant paths in the Nicewonger‘s reference, to include drawback valve, as suggested and taught by Georgeault, for the purpose of regulating and preventing cooling liquid losses when electrodes are detached from clamp (Georgeault, abstract).

 	For claim 8, Nicewonger further teaches wherein the step of controlling by a circuit (actuator 54 as shown in fig.3) at least one shutoff valve of one or more shutoff valves (86 as shown in fig.4) including controlling by the circuit actuation of the at least one shutoff valve of the one or more shutoff valves in response to an indication of a reduction or a loss of the flow of the liquid coolant in the at least one parallel electrode coolant path (the controller 46 is configured to monitor and receives feedback from the sensors to determine the flow rate of the liquid thru the electrodes either reducing or increasing the volume of the rates by using the valve) (col.5, lines 25-35, col.6, lines 4-15 and col.7, lines 42-57).
 	For claim 9, Nicewonger further teaches wherein the circuit includes a controller (the controller 46 as shown in fig.3), and further comprising evaluating by the controller the flow values to detect when the loss of at least one resistance welding electrode of the plurality of resistance welding electrodes (18 and 20 as shown in fig.1) is indicated (the controller determines the amount of coolant going thru the path toward the electrodes), and controlling actuation of the at least one shutoff valve of the one or more shutoff valves by the controller in response thereto (the controller 46 is configured to monitor and receives feedback from the sensors to determine the flow rate of the liquid thru the electrodes either reducing or increasing the volume of the rates by using the valve to either open or close using actuator) (col.5, lines 25-35, col.6, lines 4-15 and col.7, lines 42-57).
 	For claim 10, Nicewonger teaches further comprising generating by the supply flow sensor disposed in the supply path a supply flow value indicative of a supply condition; wherein the step of evaluating by the controller the flow values of the circuit includes evaluating the flow values, including the supply flow value, by the controller (46 as shown in fig.3) to detect when a reduction or a loss of the flow of the liquid coolant in the one parallel electrode coolant paths (the inlets and outlets 70,72,74 and 68 as shown in fig.4) and the supply value indicates a loss of at least one resistance welding electrode of the plurality of resistance welding electrodes (18 and 20 as shown in fig.1), and controlling actuation of the at least one shutoff valve of the one or more shutoff valves (86 as shown in fig.4) by the controller (46 as shown in fig.3) in response thereto (col.5, lines 25-35, col.6, lines 4-15 and col.7, lines 42-57).
 	For claim 11, Nicewonger further teaches wherein the supply condition is a flow rate and further comprising determining by the controller (46 as shown in fig.3) when the supply flow value is higher than a predetermined flow rate (col.7, lines 32-40 and lines 49-56) (the controller determines rate volume either high or low thru the liquid paths based on the feedback from the sensors).
 	For claim 12, Nicewonger further teaches wherein the supply condition is a flow rate and further comprising determining by the controller (46 as shown in fig.3) when a magnitude of change of the supply flow value is higher than a predetermined value (col.9, lines 48-56 and col.10, lines 5-10).

Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant’s argument regarding new limitation “a drawback valve configured to drawback at least a portion of the liquid coolant from at least the one or more parallel electrode coolant paths of the plurality of parallel electrode coolant paths, the circuit further configured to control the drawback valve based on the one or more of the flow values generated by the plurality of flow sensors to drawback at least the portion of the liquid coolant from the one or more parallel electrode coolant paths of the plurality of parallel electrode coolant paths” in claims 1 and 7 have been considered but are moot, because the examiner applied new art, Georgeault, that covers newly claimed limitation. 
	Applicant argues that Stein fails to teach plurality of electrode and plurality of electrode paths. However, examiner respectfully disagrees with applicant because the examiner has not used Stein to reject plurality of electrode instead the examiner used Stein to show of having plurality of paths (62 and 49 as shown in fig.2) that are parallel with each other and having valves (69 as shown in fig.2) deposed inside of the parallel paths and the claims 1 and 7 states only the part of having plurality of paths but not as having plurality of electrode having parallel pathes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761              					                                                                                    
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761